 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9

10
          EXPRESS RESTORATION                     [DISCOVERY MATTER: Referred to
11
          CORPORATION, a California               Magistrate Judge Michael R. Wilner]
12        corporation,
13
                     Plaintiff,                     Case No. 2:18-cv-10569-JFW-
14
                v.                                  (MRWx)
15
          SERVICEMASTER RESIDENTIAL/
16        COMMERCIAL SERVICES                        STIPULATED PROTECTIVE
          LIMITED PARTNERSHIP, a                     ORDER
17        Delaware limited partnership; SM
          CLEAN, L.L.C., a Delaware limited          (MRW VERSION 4/19)
18        liability company,
                                                    ‫ ܈‬Check if submitted without
19                   Defendant.                     material modifications to MRW form
20

21   1.      INTRODUCTION
22           1.1     PURPOSES AND LIMITATIONS
23           Discovery in this action is likely to involve production of confidential,
24   proprietary, or private information for which special protection from public
25   disclosure and from use for any purpose other than prosecuting this litigation may
26   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
27   enter the following Stipulated Protective Order. The parties acknowledge that this
28   Order does not confer blanket protections on all disclosures or responses to
 1   discovery and that the protection it affords from public disclosure and use extends
 2   only to the limited information or items that are entitled to confidential treatment
 3   under the applicable legal principles. The parties further acknowledge, as set forth
 4   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 5   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 6   procedures that must be followed and the standards that will be applied when a party
 7   seeks permission from the court to file material under seal.
 8          1.2    GOOD CAUSE STATEMENT
 9          Discovery of sensitive financial records of Plaintiff will be necessary to
10   discern the basis for Plaintiff’s claimed damages. Therefore, good cause exists for
11   the entry of a Protective Order to satisfy Plaintiff’s concerns regarding the
12   confidentiality of the documents sought by ServiceMaster and to protect those
13   documents from disclosure outside of this litigation.
14

15   2.     DEFINITIONS
16          2.1    Action: This pending federal law suit.
17          2.2    Challenging Party: a Party or Non-Party that challenges the
18   designation of information or items under this Order.
19          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
20   how it is generated, stored or maintained) or tangible things that qualify for
21   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
22   the Good Cause Statement.
23          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
24   their support staff).
25          2.5    Designating Party: a Party or Non-Party that designates information or
26   items that it produces in disclosures or in responses to discovery as
27   “CONFIDENTIAL.”
28
                                                2
 1         2.6    Disclosure or Discovery Material: all items or information, regardless
 2   of the medium or manner in which it is generated, stored, or maintained (including,
 3   among other things, testimony, transcripts, and tangible things), that are produced or
 4   generated in disclosures or responses to discovery in this matter.
 5         2.7    Expert: a person with specialized knowledge or experience in a matter
 6   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 7   an expert witness or as a consultant in this Action.
 8         2.8    House Counsel: attorneys who are employees of a party to this Action.
 9   House Counsel does not include Outside Counsel of Record or any other outside
10   counsel.
11         2.9    Non-Party: any natural person, partnership, corporation, association, or
12   other legal entity not named as a Party to this action.
13         2.10 Outside Counsel of Record: attorneys who are not employees of a
14   party to this Action but are retained to represent or advise a party to this Action and
15   have appeared in this Action on behalf of that party or are affiliated with a law firm
16   which has appeared on behalf of that party, and includes support staff.
17         2.11 Party: any party to this Action, including all of its officers, directors,
18   employees, consultants, retained experts, and Outside Counsel of Record (and their
19   support staffs).
20         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
21   Discovery Material in this Action.
22         2.13 Professional Vendors: persons or entities that provide litigation
23   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
24   demonstrations, and organizing, storing, or retrieving data in any form or medium)
25   and their employees and subcontractors.
26         2.14 Protected Material: any Disclosure or Discovery Material that is
27   designated as “CONFIDENTIAL.”
28
                                                3
 1         2.15 Receiving Party: a Party that receives Disclosure or Discovery
 2   Material from a Producing Party.
 3

 4   3.    SCOPE
 5         The protections conferred by this Stipulation and Order cover not only
 6   Protected Material (as defined above), but also (1) any information copied or
 7   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 8   compilations of Protected Material; and (3) any testimony, conversations, or
 9   presentations by Parties or their Counsel that might reveal Protected Material.
10         Any use of Protected Material at trial will be governed by the orders of the
11   trial judge. This Order does not govern the use of Protected Material at trial.
12

13   4.    DURATION
14         Even after final disposition of this litigation, the confidentiality obligations
15   imposed by this Order will remain in effect until a Designating Party agrees
16   otherwise in writing or a court order otherwise directs. Final disposition will be
17   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
18   or without prejudice; and (2) final judgment herein after the completion and
19   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
20   including the time limits for filing any motions or applications for extension of time
21   pursuant to applicable law.
22

23   5.    DESIGNATING PROTECTED MATERIAL
24         5.1    Exercise of Restraint and Care in Designating Material for Protection.
25   Each Party or Non-Party that designates information or items for protection under
26   this Order must take care to limit any such designation to specific material that
27   qualifies under the appropriate standards. The Designating Party must designate for
28   protection only those parts of material, documents, items, or oral or written
                                                4
 1   communications that qualify so that other portions of the material, documents,
 2   items, or communications for which protection is not warranted are not swept
 3   unjustifiably within the ambit of this Order.
 4         Mass, indiscriminate, or routinized designations are prohibited. Designations
 5   that are shown to be clearly unjustified or that have been made for an improper
 6   purpose (e.g., to unnecessarily encumber the case development process or to impose
 7   unnecessary expenses and burdens on other parties) may expose the Designating
 8   Party to sanctions.
 9         If it comes to a Designating Party’s attention that information or items that it
10   designated for protection do not qualify for protection, that Designating Party must
11   promptly notify all other Parties that it is withdrawing the inapplicable designation.
12         5.2    Manner and Timing of Designations. Except as otherwise provided in
13   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
14   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
15   under this Order must be clearly so designated before the material is disclosed or
16   produced.
17         Designation in conformity with this Order requires:
18         (a) for information in documentary form (e.g., paper or electronic documents,
19   but excluding transcripts of depositions or other pretrial or trial proceedings), that
20   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
21   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
22   portion or portions of the material on a page qualifies for protection, the Producing
23   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
24   markings in the margins).
25                A Party or Non-Party that makes original documents available for
26   inspection need not designate them for protection until after the inspecting Party has
27   indicated which documents it would like copied and produced. During the
28   inspection and before the designation, all of the material made available for
                                                 5
 1   inspection will be deemed “CONFIDENTIAL.” After the inspecting Party has
 2   identified the documents it wants copied and produced, the Producing Party must
 3   determine which documents, or portions thereof, qualify for protection under this
 4   Order. Then, before producing the specified documents, the Producing Party must
 5   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
 6   If only a portion or portions of the material on a page qualifies for protection, the
 7   Producing Party also must clearly identify the protected portion(s) (e.g., by making
 8   appropriate markings in the margins).
 9         (b) for testimony given in depositions that the Designating Party identify the
10   Disclosure or Discovery Material on the record, before the close of the deposition all
11   protected testimony.
12         (c) for information produced in some form other than documentary and for
13   any other tangible items, that the Producing Party affix in a prominent place on the
14   exterior of the container or containers in which the information is stored the legend
15   “CONFIDENTIAL.” If only a portion or portions of the information warrants
16   protection, the Producing Party, to the extent practicable, will identify the protected
17   portion(s).
18         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
19   failure to designate qualified information or items does not, standing alone, waive
20   the Designating Party’s right to secure protection under this Order for such material.
21   Upon timely correction of a designation, the Receiving Party must make reasonable
22   efforts to assure that the material is treated in accordance with the provisions of this
23   Order.
24

25

26
27

28
                                                 6
 1   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
 3   designation of confidentiality at any time that is consistent with the Court’s
 4   Scheduling Order.
 5             6.2   Meet and Confer. The Challenging Party will initiate the dispute
 6   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
 7   et seq.
 8             6.3   The burden of persuasion in any such challenge proceeding will be on
 9   the Designating Party. Frivolous challenges, and those made for an improper
10   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
11   parties) may expose the Challenging Party to sanctions. Unless the Designating
12   Party has waived or withdrawn the confidentiality designation, all parties will
13   continue to afford the material in question the level of protection to which it is
14   entitled under the Producing Party’s designation until the Court rules on the
15   challenge.
16
17   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
18             7.1   Basic Principles. A Receiving Party may use Protected Material that is
19   disclosed or produced by another Party or by a Non-Party in connection with this
20   Action only for prosecuting, defending, or attempting to settle this Action. Such
21   Protected Material may be disclosed only to the categories of persons and under the
22   conditions described in this Order. When the Action has been terminated, a
23   Receiving Party must comply with the provisions of section 13 below (FINAL
24   DISPOSITION).
25             Protected Material must be stored and maintained by a Receiving Party at a
26   location and in a secure manner that ensures that access is limited to the persons
27   authorized under this Order.
28
                                                 7
 1         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 2   otherwise ordered by the court or permitted in writing by the Designating Party, a
 3   Receiving Party may disclose any information or item designated
 4   “CONFIDENTIAL” only to:
 5               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 6   well as employees of said Outside Counsel of Record to whom it is reasonably
 7   necessary to disclose the information for this Action;
 8               (b) the officers, directors, and employees (including House Counsel) of
 9   the Receiving Party to whom disclosure is reasonably necessary for this Action;
10               (c) Experts (as defined in this Order) of the Receiving Party to whom
11   disclosure is reasonably necessary for this Action and who have signed the
12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13               (d) the Court and its personnel;
14               (e) court reporters and their staff;
15               (f) professional jury or trial consultants, mock jurors, and Professional
16   Vendors to whom disclosure is reasonably necessary for this Action and who have
17   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18               (g) the author or recipient of a document containing the information or a
19   custodian or other person who otherwise possessed or knew the information;
20               (h) during their depositions, witnesses ,and attorneys for witnesses, in the
21   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
22   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
23   will not be permitted to keep any confidential information unless they sign the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
25   agreed by the Designating Party or ordered by the court. Pages of transcribed
26   deposition testimony or exhibits to depositions that reveal Protected Material may
27   be separately bound by the court reporter and may not be disclosed to anyone except
28   as permitted under this Stipulated Protective Order; and
                                                    8
 1             (i) any mediator or settlement officer, and their supporting personnel,
 2   mutually agreed upon by any of the parties engaged in settlement discussions.
 3

 4   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 5   IN OTHER LITIGATION
 6         If a Party is served with a subpoena or a court order issued in other litigation
 7   that compels disclosure of any information or items designated in this Action as
 8   “CONFIDENTIAL,” that Party must:
 9             (a) promptly notify in writing the Designating Party. Such notification
10   will include a copy of the subpoena or court order;
11             (b) promptly notify in writing the party who caused the subpoena or order
12   to issue in the other litigation that some or all of the material covered by the
13   subpoena or order is subject to this Protective Order. Such notification will include
14   a copy of this Stipulated Protective Order; and
15             (c) cooperate with respect to all reasonable procedures sought to be
16   pursued by the Designating Party whose Protected Material may be affected.
17         If the Designating Party timely seeks a protective order, the Party served with
18   the subpoena or court order will not produce any information designated in this
19   action as “CONFIDENTIAL” before a determination by the court from which the
20   subpoena or order issued, unless the Party has obtained the Designating Party’s
21   permission. The Designating Party will bear the burden and expense of seeking
22   protection in that court of its confidential material and nothing in these provisions
23   should be construed as authorizing or encouraging a Receiving Party in this Action
24   to disobey a lawful directive from another court.
25

26
27

28
                                                 9
 1   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2   PRODUCED IN THIS LITIGATION
 3             (a) The terms of this Order are applicable to information produced by a
 4   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 5   produced by Non-Parties in connection with this litigation is protected by the
 6   remedies and relief provided by this Order. Nothing in these provisions should be
 7   construed as prohibiting a Non-Party from seeking additional protections.
 8             (b) In the event that a Party is required, by a valid discovery request, to
 9   produce a Non-Party’s confidential information in its possession, and the Party is
10   subject to an agreement with the Non-Party not to produce the Non-Party’s
11   confidential information, then the Party will:
12                (1) promptly notify in writing the Requesting Party and the Non-Party
13   that some or all of the information requested is subject to a confidentiality
14   agreement with a Non-Party;
15                (2) promptly provide the Non-Party with a copy of the Stipulated
16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
17   specific description of the information requested; and
18                (3) make the information requested available for inspection by the
19   Non-Party, if requested.
20             (c) If the Non-Party fails to seek a protective order from this court within
21   14 days of receiving the notice and accompanying information, the Receiving Party
22   may produce the Non-Party’s confidential information responsive to the discovery
23   request. If the Non-Party timely seeks a protective order, the Receiving Party will
24   not produce any information in its possession or control that is subject to the
25   confidentiality agreement with the Non-Party before a determination by the court.
26   Absent a court order to the contrary, the Non-Party will bear the burden and expense
27   of seeking protection in this court of its Protected Material.
28
                                                10
 1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 7   persons to whom unauthorized disclosures were made of all the terms of this Order,
 8   and (d) request such person or persons to execute the “Acknowledgment and
 9   Agreement to Be Bound” that is attached hereto as Exhibit A.
10

11   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
12   PROTECTED MATERIAL
13         Inadvertent disclosure of material covered by the attorney-client privilege,
14   work product doctrine, or any other applicable protection shall not be deemed a
15   waiver of the privilege or protection with regard to the material inadvertently
16   disclosed, nor shall it be deemed a waiver of the privilege or protection with regard
17   to similar material. Any such material inadvertently disclosed shall be returned to
18   the Disclosing Person promptly upon receipt by the Receiving Party of notice of the
19   inadvertent disclosure or when the Receiving Party has otherwise become aware of
20   the inadvertent disclosure. The Receiving Party shall keep no copies or
21   reproductions, and shall make no use whatsoever of the material inadvertently
22   disclosed. In the event that the Receiving Party challenges the applicability of the
23   asserted privilege or protection of any inadvertently disclosed materials, the
24   materials shall be returned pending any briefing as to the applicability of the
25   privilege or protection, and the inadvertent disclosure itself shall form no basis for
26   challenging the asserted privilege or protection.
27

28
                                                11
 1   12.   MISCELLANEOUS
 2         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 3   person to seek its modification by the Court in the future.
 4         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 5   Protective Order no Party waives any right it otherwise would have to object to
 6   disclosing or producing any information or item on any ground not addressed in this
 7   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 8   ground to use in evidence of any of the material covered by this Protective Order.
 9         12.3 Filing Protected Material. A Party that seeks to file under seal any
10   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
11   only be filed under seal pursuant to a court order authorizing the sealing of the
12   specific Protected Material at issue. If a Party's request to file Protected Material
13   under seal is denied by the court, then the Receiving Party may file the information
14   in the public record unless otherwise instructed by the court.
15

16   13.   FINAL DISPOSITION
17         After the final disposition of this Action, as defined in paragraph 4, within 60
18   days of a written request by the Designating Party, each Receiving Party must return
19   all Protected Material to the Producing Party or destroy such material. As used in
20   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
21   summaries, and any other format reproducing or capturing any of the Protected
22   Material. Whether the Protected Material is returned or destroyed, the Receiving
23   Party must submit a written certification to the Producing Party (and, if not the same
24   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
25   (by category, where appropriate) all the Protected Material that was returned or
26   destroyed and (2) affirms that the Receiving Party has not retained any copies,
27   abstracts, compilations, summaries or any other format reproducing or capturing any
28   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                12
 1   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 2   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 3   reports, attorney work product, and consultant and expert work product, even if such
 4   materials contain Protected Material. Any such archival copies that contain or
 5   constitute Protected Material remain subject to this Protective Order as set forth in
 6   Section 4 (DURATION).
 7

 8   14.   Any willful violation of this Order may be punished by civil or criminal
 9   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
10   authorities, or other appropriate action at the discretion of the Court.
11

12   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
13

14
     DATED: January 23, 2020                     /s/Ernest J. Franchesci, Jr.
                                                 Ernest J. Franceschi, Jr. (SBN 112893)
15                                               Franceschi Law Corporation
16                                               4640 Admiralty Way, 5th Floor
                                                 Marina del Rey, CA 90292
17                                               Telephone: (213) 622-0835
18                                               Facsimile: (213) 622-0837
                                                 ejf@franceschilaw.com
19

20                                               Attorney for Plaintiff Express
                                                 Restoration Corporation
21

22   DATED: January 23, 2020                     /s/Michael R. Gray
                                                 Michael R. Gray (MN #175602)
23                                               Lathrop GPM LLP
24                                               Admitted Pro Hac Vice
                                                 500 IDS Center
25                                               80 S. Eighth St.
26                                               Minneapolis, MN 55402
                                                 Tel: (612) 632-3078
27                                               Fax: (612) 632-4078
28                                               michael.gray@lathromgpm.com
                                                13
 1
                                  Cory A. Baskin (SBN 240517)
 2                                witkow | baskin
 3                                21031 Ventura Boulevard, Suite 700
                                  Woodland Hills, California 91364
 4                                Tel: 818.296.9508
 5                                Fax: 818.296.9510
                                  cb@witkowlaw.com
 6

 7                                Attorneys for Defendants
                                  ServiceMaster Residential/Commercial
 8                                Services Limited Partnership and SM
 9                                Clean, L.L.C.

10

11
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

12

13

14
     DATED:_______________
           January 24, 2020       __________________________________
                                  HON. MICHAEL R. WILNER
15                                United States Magistrate Judge

16
17

18

19

20

21

22

23

24

25

26
27

28
                                  14
 1                                         EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4         I, _____________________________ [full name], of _________________
 5   [full address], declare under penalty of perjury that I have read in its entirety and
 6   understand the Stipulated Protective Order that was issued by the United States
 7   District Court for the Central District of California on [date] in the case of
 8   ___________ [insert case name and number]. I agree to comply with and to be
 9   bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and punishment
11   in the nature of contempt. I solemnly promise that I will not disclose in any manner
12   any information or item that is subject to this Stipulated Protective Order to any
13   person or entity except in strict compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint __________________________ [full
18   name] of _______________________________________ [full address and
19   telephone number] as my California agent for service of process in connection with
20   this action or any proceedings related to enforcement of this Stipulated Protective
21   Order.
22   Date: ______________________________________
23   City and State where signed: _________________________________
24

25   Printed name: _______________________________
26
27   Signature: __________________________________
28
                                                15
